Filed 10/2/15 In re T.P. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re T.P., a Person Coming Under the                                B261233
Juvenile Court Law.                                                  (Los Angeles County Super. Ct.
                                                                      No. CK92273)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.B.,

         Defendant and Appellant.



         APPEAL from the judgment and orders of the Superior Court of Los Angeles
County, Marguerite Downing, Judge. Dismissed as moot.
         Joseph D. Mackenzie, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Jacklyn K. Louie, Principal Deputy County Counsel, for Plaintiff and
Respondent.
                                      ____________________________
       C.B. (mother) appeals from the October 23, 2014 jurisdictional findings declaring
her son, T.P., to be a minor described by Welfare and Institutions Code section 300,
subdivision (b).1 Mother’s sole contention on appeal is the dependency court failed to
comply with the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.) after Tr.P.
(father)2 claimed possible Indian heritage.
       We dismiss the appeal as moot because after mother commenced the appeal, the
dependency court terminated dependency jurisdiction and granted mother sole custody of
T.P. pursuant to section 362.4.


                    FACTUAL AND PROCEDURAL BACKGROUND


       The Los Angeles County Department of Children and Family Services
(Department) initially detained T.P. from mother on July 25, 2012, when he was five
months old. On December 10, 2012, the dependency court sustained three counts of a
first amended petition under subdivision (b) of section 300, relating to (1) mother’s
failure to protect T.P., (2) physical abuse of T.P.’s older half-brother, and (3) domestic
violence between father and his girlfriend. The Department filed a section 342
subsequent petition 3 on February 26, 2014, adding allegations of physical abuse and
medical neglect by father and his girlfriend. On April 21, 2014, the Department amended
the petition to include an allegation regarding mother’s marijuana abuse.




       1All statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.

       2   Father is not a party to this appeal.

       3 A subsequent petition is filed to allege new facts or circumstances constituting
additional grounds for jurisdiction that are different than those sustained under the
original petition. (§ 342.)


                                                   2
       On October 23, 2014, the court sustained the count related to mother’s marijuana
abuse, but ordered T.P. to be placed with mother.4 Mother filed a notice of appeal on
December 19, 2014 and her opening brief on March 23, 2015. On May 1, 2015, the
dependency court finalized an order terminating jurisdiction and granting mother sole
custody of T.P., with monthly visitation for father.5
       On July 1, 2015, the Department filed its Respondent’s Brief, together with a
request to notice the lower court’s post-appeal orders and a motion to dismiss mother’s
appeal as moot. Mother has not filed a reply brief or any opposition to the Department’s
request for judicial notice or its motion to dismiss.


                                       DISCUSSION


       “‘An appeal becomes moot when, through no fault of the respondent, the
occurrence of an event renders it impossible for the appellate court to grant the appellant
effective relief. [Citations.]’ (In re Esperanza C. (2008) 165 Cal.App.4th 1042, 1054.)”
(In re Anna S. (2010) 180 Cal.App.4th 1489, 1498.) “As a general rule, an order
terminating juvenile court jurisdiction renders an appeal from a previous order in the
dependency proceedings moot. [Citations.]” (In re C.C. (2009) 172 Cal.App.4th 1481,
1488.) “[N]o direct relief can be granted even were we to find reversible error, [if] the
juvenile court no longer has jurisdiction and we are only reviewing that court’s ruling.”
(In re Michelle M. (1992) 8 Cal.App.4th 326, 330.) “However, dismissal for mootness in
such circumstances is not automatic, but ‘must be decided on a case-by-case basis.’
[Citations.]” (In re C.C., supra, at p. 1488.)



       4 The court continued the proceeding to consider counts pertaining to father at a
later date.

       5We grant Respondent’s Motion to Take Judicial Notice of Post-Judgment
Evidence on Appeal, taking judicial notice of the court’s minute orders dated April 28,
2015, and May 1, 2015. (Evid. Code, § 452, subd. (d)(1).)


                                                 3
       In this case, the court has already granted mother sole custody of T.P. and
terminated its jurisdiction, and the only relief mother seeks is a limited reversal and
remand for the ICWA compliance. The ICWA only applies to child custody proceedings,
defined by section 224.1, subdivision (d) as “including a proceeding for temporary or
long-term foster care or guardianship placement, termination of parental rights,
preadoptive placement after termination of parental rights, or adoptive placement.”
“[T]he legislative intent behind ICWA expressly focuses on the removal of Indian
children from their homes and parents, and placement in foster or adoptive homes.” (In
re J.B. (2009) 178 Cal.App.4th 751, 759, italics omitted.) The notice provisions of the
ICWA “com[e] into play when the [Department] seeks foster care placement and the
juvenile court has reason to believe the child is an Indian child. [Citations.]” (Ibid.)
Because the dependency court terminated jurisdiction before mother’s appeal was fully
briefed, there is no “child custody proceeding” to which the ICWA can be applied, and
therefore an order requiring the ICWA compliance would be fruitless.


                                      DISPOSITION


       We dismiss mother’s appeal as moot.




              KRIEGLER, J.




We concur:




              TURNER, P. J.                                     MOSK, J.




                                              4